 1
 2
 3                                                                  JS-6

 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
12   DAVID LEE ROBERTS JR.,                 ) Case No. ED CV 18-00770-VBF-SP
                                            )
13                       Plaintiff,         )
                                            )
14                 v.                       )          FINAL JUDGMENT
                                            )
15   RIVERSIDE CTY., RIVERSIDE              )
     CTY. SHERIFF’S DEP’T,                  )
16   STANLEY SNIFF JR. in his indiv.        )
     capacity, and WILLIAM DI YORIO         )
17   in his individual capacity,            )
                                            )
18                   Defendants.            )
     _____________________________
19
20       Final judgment is hereby entered in favor of all defendants and against plaintiff
21 David Lee Roberts, Junior.
22      IT IS SO ADJUDGED.
23
24 Dated: May 10, 2019                    _____________________________
25                                         Honorable Valerie Baker Fairbank
                                           Senior United States District Judge
26
27
28
